Exhibit 10.1

[image2.jpg]

 



3040 North Campbell Ave. #110


Tucson, Arizona 85719
520-989-0022
520-623-3326 fax





 

Andrew Brodkey

        President

 

March 31, 2011



Mr. Douglas Stimple
Llanos de Caldera, S.A. Cerrada
208 Van Buren Street
Copiapo, Chile





Re: Binding Letter of Intent for Participation in Zoro Mining Corp. Escondida
(Chile) project



Dear Mr. Stimple:



Further to our previous discussions, Zoro Mining Corp., through its Chilean
subsidiary Sociedad Zoro Chile, Limitada (collectively,

"Zoro") is pleased to propose the following binding letter of intent ("LOI") for
the participation of Llanos de Caldera, S.A. Cerrada ("LDC") in Zoro's Escondida
project in Chile ("Escondida"), the mineral titles to which are more fully
identified in Exhibit "A" attached hereto. This agreement sets forth the terms
whereby LDC can earn an undivided 70% interest in Escondida, and following which
the parties will form a joint venture to govern operations at Escondida, as
follows:





1.

Earn-In Requirement.

To earn the 70% interest specified herein, LDC must commence, pay for and
complete qualifying Earn-In Expenditures totaling at least five hundred thousand
dollars (US$500,000) within one (1) year of the date of this LOI ("Earn-In
Term"). Earn-In Expenditures are defined as all the costs and expenses to
complete the exploration, drilling, sampling and metallurgical testing program
as set forth in the proposal from John Hiner, L. P. Geo., dated February 7, 2011
and attached hereto and incorporated herein as Exhibit "B" (the "Initial
Exploration Program"), and include, in addition, all tax payments and related
costs of maintaining the mineral titles to Escondida during the Earn-In Term
("Holding Costs") and payments for overhead expenses. Harold Gardner, a director
of Zoro and a principal within LDC shall have oversight responsibility for the
Initial Exploration Program, and LDC shall be the operator under this LOI. LDC
shall have complete discretion regarding the implementation and performance of
all exploration and development programs and the expenditure of funds in
connection therewith. LDC shall provide Zoro with copies of all progress and
final reports, information and data developed during the Initial Exploration
Program.

2.

Declaration of Earn-In.

At any time prior to or at the end of the Earn-In Term, LDC can elect to give
notice in writing to Zoro that it has completed the Initial Exploration Program
and has successfully incurred the Earn-in Expenditures for Escondida (the
"Earn-In"). At such time, to the extent not previously done, LDC shall furnish
Zoro with copies of all reports, information and data developed during the
Initial Exploration Program, and satisfactory evidence of the incurrence and
payment of the Earn-In Expenditures, which Zoro shall reasonably accept, and LDC
shall be deemed to have earned an undivided 70% interest in Escondida. Upon
reasonable request from LDC, Zoro shall cause the transfer of this 70% interest
to LDC, or, alternatively, 100% of the property to the Joint Venture described
below.

3.

Joint Venture and Joint Operating Agreement.

At the time that Earn-In is achieved, the parties will form a Joint Venture and
finalize and execute a Joint Operating Agreement ("JOA") to govern their
interests in Escondida, modeled after the Rocky Mountain Mineral Law Foundation
Form 5A--"Model Form for Exploration, Development and Mine Operating Agreement,"
containing at least the following provisions:  

an area of mutual interest (

"
AMI
"
) clause extending 5 km outside the existing boundaries of the Escondida project



provisions for programs, work plans and budgets (and approval procedures
therefor) for further exploration and possible development of the project,
including provisions for cost overruns

standard (non-penalty)dilution provisions for failures to meet cash calls under
approved programs and budgets

creation of a Joint Venture management committee with three members elected to
the committee; two members from LDC and one from Zoro

clause which appoints LDC as the Operator/manager under the JOA

provisions for terms of operatorship, including management fees for LDC

the following customary representations and warranties from Zoro

corporate existence and power of Zoro

approval and enforceability of the Joint Operating Agreement and related
agreements

standard representations and warranties regarding tax matters and outstanding
mining taxes

good title to the Property with no royalties are payable (other than those
created hereunder)

no known materially adverse pending judicial or administrative actions or
governmental notices

no known materially adverse environmental matters

standard indemnification from Operator

customary minority approval rights and protections over certain matters,
including:

incurrence of project debt or creation of any other burdens or encumbrances on
the property

24 month financial audit rights



4.

Covenants during Earn-In.

 

a)

LDC shall conduct all its activities in a good, workmanlike and efficient
manner, in accordance with sound mining and other applicable industry standards
and practices and in material compliance with all applicable laws, including,
but not limited to accounting for all expenditures and funds in accordance with
GAAP, and in accordance with the terms and provisions of leases, licenses,
permits, contracts and other agreements pertaining to the joint venture

's assets. The Manager shall not be liable to the non-managing Participant for
any act or omission resulting in damage or loss except to the extent caused by
or attributable to the Manager's willful misconduct or negligence. To this
extent, LDC shall indemnify, defend and hold harmless Zoro from any and all
liabilities, costs and expenses relating to the activities of LDC thereon.  

b)

LDC shall pay in a timely manner all Holding Costs during Earn-In and use
commercially reasonable efforts to maintain the business, assets, and operations
of Escondida in accordance with current practices.

 

c)

Neither party shall, without the consent of the other, make, or enter into any
contract, lease or agreement that would materially affect the property,

 

d)

The parties shall observe a 5 km Area of Mutual Interest (

"AMI") outside of the existing property/concession boundaries, such that should
either party obtain a property interest within the AMI, such interest shall
automatically be subject to and be governed by the terms of this LOI and
subsequent JOA.  

e)

LDC and its advisors will have reasonable access to the project, and Zoro will
deliver to LDC upon request copies of all documents pertaining to Escondida

 

f)

The parties shall use their best efforts to obtain from their respective
directors, shareholders or partners (as applicable) and all appropriate federal,
provincial, municipal or other governmental, regulatory or administrative bodies
such approvals or consents as are required (if any) to complete the transactions
contemplated herein.



5.

Failure to achieve Earn-In.

Should LDC elect not to fully fund or complete or fail to comply with the terms
of the Earn-In, it shall be deemed to have withdrawn without earning any
interest in Escondida, and it shall relinquish any residual rights to Zoro by
way of quitclaim deed.

6.

Conditions.

Each of the parties' obligations to consummate the transactions contemplated by
this LOI is conditional upon the satisfaction of, or such party's waiver of
satisfaction of, the following conditions:  

a)

Satisfaction by LDC of its Earn-In funding and other obligations under clause 1
above;

 

b)

All necessary authorizations, including regulatory approvals or governmental or
stock exchange approvals, as may be required to complete lawfully the
transactions contemplated hereby shall have been obtained;

 

c)

No injunction, restraining order or decree of any Court or governmental
authority shall exist against either party that prevents, or seeks to prevent,
the transactions contemplated hereby.

7.

Termination.



This LOI may be terminated only as follows:

 

a)

by mutual written consent of the parties;

 

b)

by Zoro if the obligations set forth under clause 1 above have not been
satisfied by the timeframes provided therein;

8.

Confidentiality of Information.

 

a)

The terms of this Agreement and the joint venture and all information obtained
in connection with the performance of the joint venture shall be the exclusive
property of the Participants and, except as provided in Subparagraph (b) of this
paragraph, shall not be disclosed to any person or entity or to the public
without the prior written consent of the other party, which consent shall not be
unreasonably withheld. The confidential restrictions contained in this paragraph
shall be binding so long as this Agreement or the joint venture, as the case may
be, are in effect, and shall continue to be binding upon any Participant who
withdraws from the joint venture for 2 years following the date of withdrawal.

 

b)

The consent required by Subparagraph (a) above shall not apply to a disclosure:
(i) to an affiliate, consultant, or contractor of a party that has a bona fide
need for the information; (ii) to any person or entity which is considering
purchasing of a Participant

's participating interest or extending financing to a party; or (iii) to a
government agency or to the public which a Participant believes in good faith is
required by applicable laws or regulations or the rules of any stock exchange on
which the party's shares are traded or to be traded. A Participant shall give
written notice to the other party prior to any disclosure under this
Subparagraph (b), and in the case of disclosures under clauses (i) and (ii), the
disclosing Participant shall require the recipient of the confidential
information to agree in writing to protect the information from further
disclosure in accordance with this paragraph. Except as required by law or
regulatory authority, neither Participant shall make any public announcements or
statements concerning this Agreement or any activities conducted hereunder
without the prior written approval of the other Participant, which approval
shall not be unreasonably withheld.

9.

Expenses.

Each party to this Letter agrees that it shall be responsible for the payment of
any professional fees and expenses and other fees and expenses incurred by it in
connection with this Letter and the transactions contemplated herein (including,
but not limited to, fees and expenses of legal counsel, accountants, investment
bankers, brokers or other representatives or consultants).

10.

Transfer Fees.

All transfer taxes, stamp taxes, filing fees, recording costs and the like,
relating to the Earn-In, will be borne by LDC.

11.

Binding Effect.

This LOI and the terms contained herein are legally binding upon the parties
with effect from the date hereof, and shall inure to the benefit of the
respective successors and permitted assigns of the Participants.

12.

Entire Agreement.

This LOI constitutes the entire agreement between the parties and supersedes all
prior discussions, negotiations or agreements covering the subject matter
hereof. No changes of, modifications of, or additions to this Letter shall be
valid unless the same shall be in writing and signed by all parties hereto.

16.

Unenforceability.

If any provision of this Letter shall be determined to be contrary to law and
unenforceable by any Court, the remaining provisions shall be severable and
enforceable in accordance with their terms.

17.

Disputes; Choice of Law.

In the event of a dispute between the parties under this LOI, where negotiations
between the chief executives of each Participant or their designated
representatives, and mediation or conciliation attempts, are unsuccessful, all
disputes will be arbitrated in Chile in accordance with the commercial
Arbitration Rules of the United Nations Council on International Trade Law
("UNCITRAL"). Unless the parties mutually agree on one arbitrator, each party
shall select one qualified arbitrator. Each of these arbitrators shall be a
disinterested person qualified by experience to hear and determine the issues to
be arbitrated. The arbitrators so chosen shall select a neutral arbitrator
within ten (10) days of their selection. These three (3) arbitrators shall then
constitute an Arbitrage Court. If the named arbitrators cannot agree on a
neutral arbitrator, the arbitrators shall make application to the National
Mining Society of Chile ("SONAMI"), who shall select a third disinterested
person qualified by experience to hear and determine the issues to be
arbitrated. This LOI shall be construed and interpreted according to the laws of
the Republic of Chile, without regard to the application of choice of law
principles.

18.

Press Releases.

To the extent that Zoro is required or desires to issue press releases or other
public information related to the venture, Escondida, or other items involving
LDC, Zoro shall provide advance copies of such proposed releases to LDC for its
consent, which shall not unreasonably be withheld.

19.

Force Majeure.

Except for the obligation to make payments when due hereunder, the obligations
of a party shall be suspended to the extent and for the period that performance
is prevented by any cause, whether foreseeable or unforeseeable, beyond its
reasonable control, including, without limitation, traditional acts of God;
labor disputes; instructions or requests of any government or governmental
entity; acts of war or terrorism; judgments or orders of any court; inability to
obtain on reasonably acceptable terms any public or private license, permit or
other authorization; inability to obtain drilling equipment or personnel able to
reasonably test required drill targets or obtain access to drill sites according
to a drilling program; curtailment or suspension of activities to remedy or
avoid an actual or alleged, present or prospective violation of environmental
laws; action or inaction by any federal, state or local government or agency
that delays or prevents the issuance or granting of any approval or
authorization required to conduct activities or operations beyond the reasonable
expectations of the party.

20.

Counterparts.

This Letter may be signed in two or more counterparts which when taken together
shall constitute one and the same instrument.

21.

Assignability.

Neither this Letter nor any rights or obligations of a party hereunder may be
assigned without the other party's prior written consent, except that the
parties shall be permitted to assign to an affiliate. This letter shall be
binding upon and shall inure to the benefit of and be enforceable by the parties
hereto and to their respective successors and permitted assigns. Nothing in this
agreement, express or implied, is intended to confer upon any other person any
rights, remedies, obligations, or liabilities.

22.

Notices.

All notices , payments and other required communications ("Notices") to the
parties shall be in writing, and shall be addressed respectively as follows:  

If to LDC:

Llanos de Caldera, S.A. Cerrada
208 Van Buren


Copiapo, Chile
Attention: President
Email: halchileperu@yahoo.com with a copy to DouglasS@classichomes.com  

If to Zoro:

Zoro Mining Corp.


3040 N. Campbell Avenue, Suite 110
Tucson, Arizona USA 85719
Attention: President
Email: abrodkey@kriyah.com  

All Notices shall be given by either personal delivery to the party, electronic
communication, with a confirmation sent by registered or certified mail return
receipt requested, or by registered or certified mail with return receipt
requested. All Notices shall be effective and shall be deemed delivered:

a) If by personal delivery on the date of delivery if delivered during normal
business hours, and, if not delivered during normal business hours, on the next
business day following the delivery;

b) If by electronic communication on the next business day following the receipt
of the electronic communication; and

c) If solely by mail, on the same business day of the actual receipt of the
Notice.

A party may change its address by Notice to the other party.

If the foregoing accurately sets forth our understanding, please so signify by
signing the copy of this LOI in the space provided and returning it to the
undersigned.

Very truly yours,

ZORO MINING CORPORATION



By:       __________________________



Name:  __________________________



Title:    __________________________



AGREED TO AND ACCEPTED THIS ________ DAY OF _________, 2011:

LLANOS DE CALDERA, S. A. CERRADA



By:       ___________________________



Name:  ___________________________



Title:   ____________________________





--------------------------------------------------------------------------------





Exhibit

"A" to Binding Letter Agreement dated March 31, 2011 between Zoro Mining Corp.
and Llanos de Caldera, S.A. Cerrada





 

[image1.gif]